     Case: 1:19-cr-00405 Document #: 15 Filed: 05/21/19 Page 1 of 1 PageID #:44

                                                                                             (,r
                     IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS

United States of America,                      )
                                               )
                     Plaintiff,                )
                                               )
              v.                               ) No. 19 CR 405-1
                                               )
Brian Johnson,                                 ) Judge Rebecca R. Pallmeyer
                                               )
                                               )
                     Defendant.                )

                                         ORDER

       Detention hearing held on 512112019. Defendant released on a secured bond. Status
hearing set for 612012019 at 9:00 AM. Excludable time to begin pursuant to 18:3161(hX1XD).
(X.E)

                                          ENTER:



Dated: May 21,2019



(T:00:20)




                                               rik$: Iii
                                  S0il'dYi:I
